DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2014024907 A1) in view of Saylor (CN 107052720 A).
Examiner notes US Patent PG publication documents US 2021/0107051 A1) exists within the patent family of Saylor. This US patent document has been utilized as a convenient translation of Saylor. All references to pages, columns, lines and reference numerals cited below are in regards to the US PG publication document.
Regarding claim 1, Abe teaches a method for producing a wheel rim for a vehicle wheel, comprising the following steps:
providing a semifinished product (10) made of steel sheet (Fig 1a; [0014]); and
producing a wheel rim (20) from the semifinished product that is at least one of rotationally symmetrical, tubular and near final contour preform (Fig 1f; [0014]), wherein the producing further comprises; 
at least partial press hardening, at least in some region or regions, with at least partial press hardening is carried out in a device (50), wherein the device comprises at least two inner dies (42) and at least two outer dies (41), wherein, at least in some region or regions, the inner dies (42) each have an effective area (Examiner will interpreted the surfaces of the inner dies that make contact with the preform to be an effective area) which, at least in some region or regions, corresponds to the corresponding final geometry of the inner contour of the wheel rim, wherein, at least in some region or regions, the outer dies (41) have an effective area (Examiner will interpret the surfaces of the outer dies that make contact with the preform to be an effective area) which, at least in some region or regions, corresponds to the corresponding final geometry of the outer contour of the wheel rim, wherein the hot preform (20) is arranged between the outer dies (41), and, by the action of the effective areas of the outer dies (41) on the outer contour of the preform in a closed state, the preform of the wheel rim is converted into the final geometry of the outer contour of the wheel rim, and at least partially press hardened.
Examiner notes the wheel rim from the semifinished product is required to be at least one of rotationally symmetrical, tubular, or near final contour preform (Fig 1f). The last paragraph of claim 1 is drawn to the embodiment of the semifinished product being a near final preform, and for the purposes of compact prosecution, Abe is further interpreted to teach the step of “at least partial press hardening…the preform of the wheel rim is converted into the final geometry of the outer contour of the wheel rim, and at least partially press hardened” as discussed above.
Abe does not explicitly disclose at least partial or complete heating of the preform to a temperature of at least Ac1 and subsequent hot forming. Abe further does not explicitly disclose wherein the at least partial press hardening of the preform of the wheel rim is additionally assisted during the at least partial press hardening by the use of a fluid, which is brought into direct contact with the hot preform of the wheel rim.
Saylor teaches a method for manufacturing a wheel rim (Title, Abstract) and further teaches at least partial or complete heating of the preform (1000) to a temperature of at least Ac1 and subsequent hot forming (Fig 9, Steps 906, 908; [0050]-[0051]). Saylor further teaches during the at least partial press hardening, a fluid is brought into direct contact with the hot preform of the wheel rim to additionally assist ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe such that the at least partial or complete heating of the preform is to a temperature of at least Ac1, subsequently hot formed, and during the at least partial press hardening of the preform of the wheel rim, additional assistance is done with the use of a fluid, which is brought into direct contact with the hot preform of the wheel as taught by Saylor to eliminated undesirable microstructure and avoid early failure of the formed product (see Saylor, [0050]-[0051]). 
Regarding claim 2, Abe further teaches before, during, or after the action of the effective areas of the outer dies (41) on the outer contour of the preform (20) of the wheel rim, the effective areas of the inner dies (42) act on the inner contour of the preform (20) of the wheel rim, wherein the preform of the wheel rim is in contact, at least in some region or regions, with the effective areas of the inner dies (42) and outer dies (41) in the closed state of the device (Fig 7, 10; [0014]). 
Regarding claim 3, Abe further teaches during the arrangement of the preform (20) of the wheel rim between the outer dies (41), at least one of the inner dies (42) is arranged between the outer dies (41), and the preform (20) of the wheel rim is placed over the at least one inner die (42), at least in some section or sections (Fig 2; [0014]).
Regarding claim 4, Abe further teaches the device comprises two inner dies (42), and, after the arrangement of the hot preform of the wheel rim, the second inner die is moved in translation in a direction of the first inner die, wherein, in the closed state of the device, the preform (20) of the wheel rim is in contact, at least in some region or regions, with the effective areas of the two inner dies (42) (Fig 10; [0024]).
Regarding claim 5, Abe further teaches the device comprises at least two inner dies (42), wherein the inner dies (42) are moved in translation from a first position into a second position, wherein a circumference of the effective areas of the inner dies (42) is smaller in the first position than in the second position, wherein the inner dies (42) are in the first position during the arrangement of the hot preform (20) of the wheel rim, the inner dies (42) are moved into the second position, and, in the closed state of the device, the preform (20) of the wheel rim is in contact, at least in some region or regions, with the effective areas of the two inner dies (42) (Fig 7, 10; [0019]).
Regarding claim 6, Abe further teaches the translational movement of the inner dies (42) into the second position takes place at the same time with respect to the translational movement and coming together of the outer dies (41) to make contact, at least in some region or regions, and accommodate the preform (20) of the wheel rim between the effective areas (Fig 7, 10; [0014]).
Regarding claim 21, Abe teaches limitations of claim 1 as discussed above but does not explicitly teach a fluid brought into direct contact with the hot preform.
Saylor teaches the fluid is brought into direct contact with the hot preform to cool the hot preform ([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe such that a fluid is brought into direct contact with the hot preform in order to achieve and ideal microstructure (see Saylor, [0051]).
Regarding claim 22, Abe teaches limitations of claim 21 above. Abe further teaches the at least two inner dies (42) define gaps (43) therebetween, the hot preform (20) having areas not in contact with the inner (42) and outer dies (41) (Fig 12; [0026]). 
Abe does not explicitly teach during the at least partial press hardening, directing the fluid between the gaps with the result that cooling of the wheel rim occurs in areas not in contact with the effective area of the at least two inner dies wherein the fluid is brought into direct contact with areas not directly in contact with the inner and outer dies. 
Saylor teaches during the at least partial press hardening, directing the fluid with the result that cooling of the wheel rim occurs everywhere and is brought into direct contact with the hot preform (([0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe such that the fluid is directed between the gaps with the result that cooling of the wheel rim occurs in areas not in contact with the effective area of the at least two inner dies wherein the fluid is brought into direct contact with the hot preform in areas not in contact with the inner and outer dies as taught by Saylor because non-uniform cooling may cause undesirable mechanical performance of a local region (see Saylor, [0051]). 
Regarding claim 23, Abe further teaches the final geometry of the outer contour of the wheel rim includes an undercut geometry (43).
Abe does not explicitly disclose the fluid is brought into direct contact with the undercut geometry.
Saylor teaches the fluid is brought into direct contact uniformly on the hot preform ([0051]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe such that the fluid is brought into direct contact with the undercut geometry in order to avoid undesirable mechanical performance of a local region (see Saylor, [0051]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable
over Abe in view of Saylor as applied to claim 2 above, and further in view of Petry (DE 102014108901 B3).
Regarding claim 7, Abe and Saylor teach claim 2 as discussed above but do not explicitly teach at least one region on the wheel rim which serves for bonding with a wheel disk, is not press hardened. 
Petry teaches a method for producing a vehicle rim ([0001], [0003]) and further teaches at least one region on the wheel rim, which serves for bonding with a wheel disk, is not press hardened ([0008], [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe and Saylor such that at least one region of the wheel rim which serves for bonding with a wheel disk is not press hardened as taught by Petry in order to withstand high stresses (see Petry, [0008]).
Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable
over Abe in view of Saylor as applied to claim 2 above, and further in view of Shin (US 2004/0041458 A1).
Regarding claims 8 and 19-20, Abe and Saylor teach the method of claim 2 as discussed above but do not explicitly disclose a carbon content by weight of the hardenable steel material.
Shin teaches a method of manufacturing a vehicle wheel (Title; Abstract) and further teaches a carbon content by weight of the steel plate material is 0.10 to 0.40% by weight ([0052]).
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Abe and Petry such that the steel material has a carbon content of at least 0.07%, 0.10%, and 0.15% by weight as taught by Shin in order to obtain a suitable forming property (see Shin, [0052]).
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 16 May 2022, with respect to the rejection(s) of claim(s) 1-8 and 19-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly applied reference, Saylor as discussed above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726     

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726